

115 HR 7214 IH: Cybersecurity Education Integration Act
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7214IN THE HOUSE OF REPRESENTATIVESDecember 3, 2018Mr. Langevin (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to establish a pilot program to award competitive grants for
			 the integration of cybersecurity education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cybersecurity Education Integration Act. 2.Cybersecurity education grants (a)In generalFrom the amounts made available to carry out this Act, the Secretary shall, not later than 1 year after the date of enactment of this Act, establish a pilot program under which the Secretary shall award grants, on a competitive basis, to eligible partnerships for—
 (1)the development and implementation of career and technical education programs of study that incorporate cybersecurity education and prepare individuals to meet workforce needs in critical infrastructure sectors; and
 (2)the integration of cybersecurity education into existing programs of study that prepare individuals to meet workforce needs in critical infrastructure sectors.
 (b)Consultation and coordinationIn awarding grants under this Act, the Secretary shall consult with the Secretary of Labor, the Director of the National Institute of Standards and Technology, the Secretary of Homeland Security, and the Department of Homeland Security’s Sector Coordinating Councils to determine the greatest cybersecurity workforce needs in critical infrastructure sectors.
 (c)Grant amountThe amount of any grant made under this Act shall not exceed $500,000 in any fiscal year. (d)ApplicationsTo be eligible to receive a grant under this Act, an eligible partnership shall submit an application to the Secretary at such time, in such manner, containing such information as the Secretary may reasonably require, and including a description of—
 (1)the roles and responsibilities of each partner in the eligible partnership, and each partner’s capacity to support the program of study to be developed and implemented with funds awarded under this Act, or the program of study into which cybersecurity education will be integrated with funds awarded under this Act;
 (2)the critical infrastructure sector or sectors that such program of study prepares individuals to enter;
 (3)the career specialty or occupation within such sector or sectors that such program of study prepares individuals to enter;
 (4)the workforce needs of such critical infrastructure sector or sectors, including cybersecurity workforce needs;
 (5)how the eligible partnership will incorporate cybersecurity education, including relevant cybersecurity industry competencies published by the Department of Labor, into such program of study;
 (6)the work-based learning opportunities the eligible partnership will offer; (7)how the program of study will meet the cybersecurity workforce needs of such critical infrastructure sector or sectors;
 (8)how such program of study will lead to a recognized postsecondary credential and employment in a critical infrastructure sector;
 (9)how such program of study will be sustained following the grant period; and (10)any other purpose for which the eligible partnership intends to use funds awarded under this Act.
 (e)Regional diversityWhen awarding grants under this Act, the Secretary shall ensure that grants are awarded to eligible partnerships in different regions.
 (f)Reporting RequirementsAn eligible partnership that receives a grant under this Act shall annually submit a report to the Secretary that includes—
 (1)a description of how any funds awarded to the eligible partnership under this Act have been used during the period covered by the report;
 (2)the number of students, including a breakdown by race and ethnicity and an identification of the number of students in each of the special populations who have received a recognized postsecondary credential during such period from the program of study into which cybersecurity education was incorporated using such funds; and
 (3)the percentage of participants in unsubsidized employment in a critical infrastructure sector targeted by the program of study after exiting the program of study.
 (g)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this Act $10,000,000. (h)DefinitionsIn this Act:
 (1)Critical InfrastructureThe term critical infrastructure has the meaning given the term in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)). (2)Cybersecurity educationThe term cybersecurity education shall mean education about ensuring the confidentiality, integrity, availability, and safety of information systems used in critical infrastructure sectors, including control systems and operational technology.
				(3)Eligible partnership
 (A)Required partnersThe term eligible partnership means a partnership that includes— (i)a postsecondary educational institution; and
 (ii)a public or private employer, in a critical infrastructure sector, with demonstrated cybersecurity workforce needs, that is located in the region where the program of study will be developed and implemented with funds awarded under this Act.
 (B)Optional partnersThe partnership may also include one or more— (i)community stakeholders (such as local governments, nonprofit institutions, economic development organizations, planning agencies, labor organizations, or industry associations);
 (ii)local educational agencies (as the term is defined in section 8101 of the Elementary and Secondary Education Act of 1965); and (iii)eligible agencies that are located in the region where the program of study will be developed and implemented with funds awarded under this Act.
 (4)Eligible agencyThe term eligible agency means a State board designated or created consistent with State law as the sole State agency responsible for the administration of career and technical education in the State or for the supervision of the administration of career and technical education in the State.
 (5)Postsecondary educational institutionThe term postsecondary educational institution means— (A)an institution of higher education that provides not less than a 2-year program of instruction that is acceptable for credit toward a bachelor's degree;
 (B)a tribally controlled college or university; or (C)a nonprofit educational institution offering certificate or other skilled training programs at the postsecondary level.
 (6)Program of StudyThe term program of study means a coordinated, nonduplicative sequence of academic and technical content at the secondary and postsecondary level that—
 (A)incorporates challenging State academic standards, including those adopted by a State under section 6311(b)(1) of this title;
 (B)addresses both academic and technical knowledge and skills, including employability skills; (C)is aligned with the needs of industries in the economy of the State, region, Tribal community, or local area;
 (D)progresses in specificity (beginning with all aspects of an industry or career cluster and leading to more occupation-specific instruction);
 (E)has multiple entry and exit points that incorporate credentialing; and (F)culminates in the attainment of a recognized postsecondary credential.
 (7)Work based learningThe term work based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an educational institution that foster in-depth, firsthand engagement with the tasks required in a given career field, that are aligned to curriculum and instruction.
 (8)Recognized Postsecondary CredentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (9)Special PopulationsThe term special populations means— (A)individuals with disabilities;
 (B)individuals from economically disadvantaged families, including low-income youth and adults; (C)individuals preparing for non-traditional fields;
 (D)single parents, including single pregnant women; (E)out-of-workforce individuals;
 (F)English learners; (G)homeless individuals described in section 11434a of title 42;
 (H)youth who are in, or have aged out of, the foster care system; and (I)youth with a parent who—
 (i)is a member of the armed forces (as such term is defined in section 101(a)(4) of title 10); and (ii)is on active duty (as such term is defined in section 101(d)(1) of such title).
						